This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 RONALD A. ARMSTRONG and
 3 AMERICA’S BEST STONE, LLC,
 4 a New Mexico Limited Liability Company,

 5          Plaintiffs-Appellees,

 6 v.                                                                            No. 34,434

 7 JACK L. ELKINS, II, a/k/a
 8 JACKIE ELKINS, a/k/a JACK L. ELKINS,

 9          Defendant-Appellant.

10 APPEAL FROM THE DISTRICT COURT OF MCKINLEY COUNTY
11 Grant l. Foutz, District Judge

12 Mason & Isaacson, P.A.
13 Thomas Lynn Isaacson
14 Gallup, NM

15 for Appellees

16   Business Law Southwest, LLC
17   Donald F. Kochersberger III
18   Alicia M. LaPado
19   Albuquerque, NM

20 Harris Law, P.C.
21 Don F. Harris
22 Albuquerque, NM
 1 Albuquerque Business Law, P.C.
 2 Jeremy J. Theoret
 3 Albuquerque, NM


 4 Joshua R. Sims, P.C.
 5 Joshua R. Sims
 6 Albuquerque, NM

 7 for Appellants


 8                             MEMORANDUM OPINION

 9 GARCIA, Judge.

10   {1}   Summary dismissal for a non-final order was proposed for the reasons stated

11 in the notice of proposed disposition. No memorandum opposing summary

12 dismissal has been filed, and the time for doing so has expired.

13   {2}   The appeal is dismissed for lack a of final order and remanded to the district

14 court for further proceedings.

15   {3}   IT IS SO ORDERED.

16
17                                         TIMOTHY L. GARCIA, Judge

18 WE CONCUR:


19
20 JONATHAN B. SUTIN, Judge

                                              2
1
2 M. MONICA ZAMORA, Judge




                            3